Citation Nr: 0105947	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  97-32 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for a status post 
compound fracture, left tibia, with a partial foot drop, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
arthritis, lumbosacral spine, with limitation of motion, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for a collapsed 
transverse arch with a callous formation and hammertoes, left 
foot, currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable evaluation for 
osteomyelitis.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to July 
1989.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a May 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO). 

The Board must note that the veteran has raised additional 
issues.  The RO has attempted to evaluate and adjudicate 
these new claims.  However, the VA has lost contact with the 
veteran.  This will be discussed below.  In any event, the RO 
has not fully adjudicated any other issue and the Board may 
not unilaterally take jurisdiction of any additional claims.  
See 38 U.S.C.A. § 7105(a) (West 1991).  If located, the RO 
should request the veteran to clearly indicate what 
additional claims, if any, he wishes to pursue.  The RO 
should then take appropriate action to adjudicate these 
claims, if any.  In any event, no other issue is before the 
Board at this time.


REMAND

As noted above, VA has lost contact with the veteran because 
he has moved and apparently has not provided a forwarding 
address.  Therefore, it is unclear if the veteran knows his 
case is before the Board at this time.  It appears that the 
RO scheduled the veteran for additional VA examinations.  
There is evidence that the veteran failed to report for 
examination at the designated VA facility in Arizona.  

In this case, the veteran has not been informed of the 
consequences of his failure to attend an evaluation.  
38 C.F.R. § 3.655(b) (2000) states:

Original or reopened claim, or claim for 
increase. When a claimant fails to report 
for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record. When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.

The governing regulations provide that where there is the 
reasonable probability of a valid claim, a VA examination 
will be scheduled and "[i]ndividuals for whom [VA] 
examinations have been authorized and scheduled are required 
to report for such examinations."  38 C.F.R. § 3.326(a) 
(2000).  Under 38 C.F.R. § 3.655, in the case of his claim 
for increase, if the veteran fails, without good cause, to 
report for a current VA examination, the claims will be 
denied.  The Board notes this regulatory provision is not 
discretionary but mandatory.  Neither the RO nor the Board 
would have the authority to purport to adjudicate a claim for 
increase on the merits where a claimant failed to report for 
a scheduled examination "without good cause."  The 
governing regulations also provide that if he fails to report 
for a scheduled VA examination "without good cause," and 
the matter at issue is an "original compensation claim" the 
claim shall be rated based on the evidence of record.  
38 C.F.R. § 3.655(b).  

The veteran has not been advised of the governing regulations 
concerning his duty to report for the examination and the 
substantive impact a failure to report for an examination 
"without good cause" has on a claim for increase.  There is 
an indication that the reason the veteran failed to report 
for his most recent examination was that he had moved.  On 
the other hand, if he does not wish to be evaluated again, he 
may withdraw his claims.  38 C.F.R. §§ 20.202, 20.204(b) 
(2000).  Withdrawal may be made by the veteran or by an 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the an appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c).

The Board notes that the RO attempted to locate the veteran, 
with no success.  In October 2000, it was indicated that the 
veteran may have moved to Harrisburg, Pennsylvania.  He 
failed to provide the VA with a forwarding address.  The 
veteran's representative has also attempted to locate the 
veteran, also without success.  

The Board must note that the veteran is currently receiving 
compensation from the VA.  The record before the Board does 
not reflect that efforts were made to reestablish contact 
with the veteran on his claims through his bank.  Moreover, 
the RO in Philadelphia, Pennsylvania, or a VA Medical Center 
(VAMC) in or near Harrisburg, Pennsylvania, my also now know 
the veteran's current address. 

In evaluating this case as a whole, the Board must note that 
recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Having reviewed the record in light of these considerations, 
the case is REMANDED for the following development:

1.  The RO should attempt to locate the 
veteran by contacting the his bank, the 
RO in Philadelphia, Pennsylvania, or a 
VAMC in or near Harrisburg, Pennsylvania.  
The bank should be informed that this 
information is necessary to assist the 
veteran.  The actions of the RO in 
attempting to locate the veteran should 
be noted within the veteran's claims 
folder.

2.  If the veteran is located, the RO 
should request the veteran provide an 
explanation as to why he did not report 
for the recent scheduled examination in 
connection with the claim for increase.  
If the RO determines that the veteran's 
explanation does not constitute "good 
cause" for failure to report for 
examination, the RO should take no 
further action and deny the claims in 
accordance with the provisions of 38 
C.F.R. § 3.655(b).

3.  If the RO determines that "good 
cause" for failure to report to the 
scheduled examination is shown, the RO 
should request the veteran to identify 
the names, addresses, and approximate 
dates of treatment for all health care 
providers who may possess additional 
records pertinent to his claims.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of those treatment records 
identified by the veteran which have not 
been previously secured.

4.  Following the action in (3), the RO 
should arrange for a VA examination to 
determine the nature, extent and severity 
of the service-connected disabilities 
cited above.  The claims folder or the 
pertinent medical records contained 
therein must be reviewed by the examiner 
in conjunction with the examination.  All 
necessary tests should be performed.  

The examiner should record pertinent 
medical complaints, symptoms, clinical 
findings and comment on the functional 
limitation, if any, caused by the service 
connected left tibia with foot drop, the 
lumbosacral spine, the collapsed 
transverse arch with a callous formation 
and hammertoes of the left foot, and the 
osteomyelitis disabilities.  The examiner 
should provide explicit responses to the 
following questions:

(a) What are the manifestations (if any) 
of the service-connected left tibia with 
foot drop, lumbosacral spine, the 
collapsed transverse arch of the left 
foot with a callous formation and 
hammertoes, and the osteomyelitis 
disabilities?

(b) Does the veteran have complaints of pain 
that he attributes to any of the service-
connected disabilities listed above?  If so, 
the examiner must specifically comment on the 
presence or absence of any objective 
manifestation that would demonstrate 
functional impairment due to pain 
attributable to the service-connected 
disabilities, such as pain on movement, 
swelling, deformity or atrophy of disuse or 
any other objective finding that supports or 
does not support the level of subjective 
complaints.  

(c)  Does the veteran have incoordination or 
an impaired ability to execute skilled 
movements smoothly as a result of any of the 
service-connected disabilities cited above?  
If so, the examiner should comment on the 
severity of his incoordination and the effect 
incoordination has on his ability to 
function.

5.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

6.  If the veteran fails to report for 
the examination in paragraph (4) above, 
the RO should obtain and place in the 
claims folder a copy of the notice to 
report for the examination sent to the 
veteran by the VAMC, or documentation 
from the medical facility establishing 
that the notice to report for the 
examination was sent to the last address 
of record.  The RO should notify the 
veteran that he has failed to report for 
examination, as required by 38 C.F.R. 
§ 3.326(a) (2000) and the provisions of 
38 C.F.R. § 3.655 (2000).  He should be 
invited to provide an explanation for his 
failure to report and, if he demonstrates 
"good cause" for his failure to report, 
arrange for him to be rescheduled for 
examination.

7.  If the veteran is located and attends 
the VA examination cited above, the RO 
must evaluated the orthopedic 
disabilities within the analytical 
framework provided by the U.S. Court of 
Appeals for Veterans Claims (Court) in 
DeLuca v. Brown, 8 Vet. App. 202, 205-6 
(1995).  The RO must also review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions that are subsequently 
issued also should be considered.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




